Due to informalities, this Non-Final Rejection should replace the Non-Final Rejection mailed 10/06/2022

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 23-36 and 55 in the reply filed on 08/30/2022 is acknowledged.
Claims 1-22, 37,-53, 54 and 56 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.
The requirement is still deemed proper and is therefore made FINAL.








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A TIMELY FILED TERMINAL DISCLAIMER in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.















Claims 23 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 36 of U.S. Patent No. 8638070. Although the claims at issue are not identical, they are not patentably distinct from each other because the specification states that the measurements of relaxation time are the states of health of the battery/cell degrades. Claims 1, 10 and 36 of the US patent refers to the a determination of state of health as a relaxation time. 

Current Application: 17114448
US Patent 8638070
Claim 23:
A method to determine a state of health of a battery and charge the battery via charging circuitry, wherein the battery includes at least two terminals, the method comprising:

(a) determining the battery’s partial relaxation time, peak amplitude of a voltage change, full relaxation time, overpotential, available stored charge, and/or impedance;

(b) based on the battery’s partial relaxation time, peak amplitude of a voltage change, full relaxation time, overpotential, available stored charge, and/or impedance determined in (a), determining that a state of health of the battery has decreased over time or use of the battery; and

(c) based at least in part on the battery’s state of health having decreased, lowering a charge current applied to the battery during a charging process for the battery.
Claim 1:
A method to adaptively charge a battery, wherein the battery includes at least two terminals, the method comprising: applying a charge signal to the terminals of the battery, wherein the charge signal includes a plurality of charge packets, wherein each charge packet includes at least one pulse; measuring a voltage at the terminals of the battery; determining data which is representative of a relaxation time of the battery, wherein the relaxation time is an amount of time between (i) a time corresponding to (a) an end of the at least one pulse of a charge packet of the charge signal and/or (b) a peak of a change in the voltage at the terminals of the battery due to the at least one pulse of the charge packet and (ii) a time corresponding to when the voltage at the terminals of the battery decays to at least a predetermined voltage; determining whether the data which is representative of a relaxation time exceeds a predetermined range and/or is greater than a predetermined value; and adapting one or more characteristics of the charge signal if the data which is representative of a relaxation time exceeds the predetermined range and/or is greater than the predetermined value.
Claim 55:
A system for charging a battery including at least two terminals, 
the system comprising: charging and/or monitoring circuitry designed or configured to apply a charge signal to the battery; and control circuitry, coupled to the charging and/or monitoring circuitry designed or configured to cause the system to: (a) determine the battery’s partial relaxation time, peak amplitude of a voltage change, full relaxation time, overpotential, available stored charge, and/or impedance; (b) based on the battery’s partial relaxation time, peak amplitude of a voltage change, full relaxation time, overpotential, available stored charge, and/or impedance determined in (a), determine that a state of health of the battery has decreased over time or use of the battery; and

(c) based at least in part on the battery’s state of health having decreased, lower a charge current applied to the battery during a charging process for the battery.
Claim 36:
An apparatus to adaptively charge a battery, wherein the battery includes at least two terminals, the apparatus comprising: charging circuitry, coupled to the battery, to generate a charge signal and apply the charge signal to the terminals of the battery, wherein the charge signal includes a plurality of charge packets, wherein each charge packet includes at least one pulse; measuring circuitry, coupled to the battery, to measure a voltage at the terminals of the battery; control circuitry, coupled to the charging circuitry and the measuring circuitry, and configured to (i) receive data which is representative of the voltage at the terminals of the battery from the measuring circuitry and output one or more control signals to the charging circuitry to change one or more characteristics of the charge signal, wherein the control circuitry is configured to: determine data which is representative of a first relaxation time of the battery, wherein the first relaxation time is an amount of time for the voltage at the terminals of the battery to decay, in response to a first charge packet, to a first predetermined voltage; determine whether the first relaxation time exceeds a first predetermined range and/or is greater than a first predetermined value; determine data which is representative of a second relaxation time of the battery, wherein the second relaxation time is an amount of time for the voltage at the terminals of the battery to decay, in response to a second charge packet, to at least a second predetermined voltage, wherein the first relaxation time is substantially less than the second relaxation time; determine whether the second relaxation time exceeds a second predetermined range and/or is greater than a second predetermined value; generate the one or more control signals if: the first relaxation time exceeds the first predetermined range and/or is greater than the first predetermined value, and/or the second relaxation time exceeds the second predetermined range and/or is greater than the second predetermined value.


Regarding claims 24-35, please arguments above.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150377976 Al Maluf; Nadim et al.: teaches an adaptive charging system based on relaxation times.
US 9461492 B1 Berkowitz; Fred et al. teaches an adaptive charging system
based on relaxation times.
US 20140021959 Al Maluf; Nadim et al. teaches an adaptive charging system based on relaxation times.
US 20120200266 Al Berkowitz; Fred et al. teaches an adaptive charging system based on relaxation times.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859